MEMORANDUM **
Ciarra Maria Jimenez seeks review of an order of the Board of Immigration Ap*666peals upholding an immigration judge’s order denying Jimenez’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and Jimenez does not raise a colorable due process claim, see Padilla-Padilla v. Gonzales, 463 F.3d 972, 978-79 (9th Cir.2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*666ed by 9th Cir. R. 36-3.